department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-137133-03 date february internal_revenue_service number release date index number ------------------------------------- --------------------------------------------- ------------------------------- - legend grantor_trust trust ---------------------- -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- ----------------------- -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- ----------------------- ---------------------- -------------------------- --------------------------- ------------------- ------------------------- ------------------------- ----------------------- date spouse child date child child child grandchild -------------------------- grandchild ---------------------- grandchild ---------------------- grandchild ---------------- state trust a ------------------ -------------------------------------------------------------------------------------------- ----------------------- ------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------- ----------------- ------------------------------------------------------ ----------------------- -------------------------------------------------------------------------------------------- trust b_trust c trust d date court date trust e plr-137133-03 -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- --------------------------------------- -------------------------------------------------------------------------------------------- ------------ -------------------------------------------------------------------------------------------- ------- ------ -------- -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- --------------------------------------- -------------------------------------------------------------------------------------------- ------------ -------------------------------------------------------------------------------------------- ------- trust f trust g y z trust h trust j trust k grantor created trust and trust on date trust was created for the this letter responds to your letter dated date requesting rulings under dear sir sec_61 sec_661 sec_1001 sec_1015 sec_1223 sec_2036 sec_2037 sec_2038 sec_2501 and sec_2601 of the internal_revenue_code benefit of spouse and the issue of grantor and spouse trust was created for the benefit of child and the issue of child spouse died on date grantor and spouse had four children child child child and child child has four children grandchild grandchild grandchild and grandchild trust article two a of the trust agreement provides that the trustees may in their discretion accumulate the income of trust and add it to principal or at any time or from time to time distribute any part or all of the income and principal of trust to or among grantor’s lineal_descendants and their spouses and spouse be outright or in further trust for any one or more of the classes among which the trustees may distribute however any distribution to a new trust shall be made so that no part of the income or principal of such new trust will at any time be distributed to any person to whom a distribution could not have been made under trust article two b provides that the distributions authorized under article two a may article two c provides that if not otherwise terminated sooner trust shall article two d provides that if not otherwise terminated sooner trust shall plr-137133-03 terminate twenty years and eleven months after the death of the last survivor of spouse and all of grantor’s lineal_descendants living at the time of creation of trust upon termination the trustees shall distribute all property remaining in trust including all principal and undistributed_income per stirpes to grantor’s lineal_descendants to whom the trustees were authorized to make distributions from such trust immediately before such termination terminate upon the death of the last survivor of spouse and grantor’s lineal_descendants whenever born upon such termination the trustees may distribute the remaining trust property to any one or more of any surviving_spouse of grantor’s lineal_descendants the trustees shall also distribute the rest of the property if any to and among the persons who would have been entitled to grantor’s personal_property and in such proportions as they would have been entitled to immediately following the death of the last survivor of spouse and grantor’s lineal_descendants if grantor died intestate domiciled in state no distribution under this paragraph may be made after the time for termination of trust under article two c article four a provides in relevant part that the trustees have the power and discretion to act as they deem proper in any recapitalization merger reorganization consolidation partition or other transaction affecting any of the property held by them split trust into four trusts trust a_trust b_trust c and trust d one each for the benefit of each of the grantor’s children that child’s issue that child’s spouse and the spouse of any of the child’s issue the service issued a favorable private_letter_ruling regarding the federal income gift estate and generation-skipping_transfer_tax consequences of this transaction on date trust a is the trust created for the benefit of child and his family line the dispositive terms of trust a are identical to the terms of trust except that the discretionary distributions of income and principal in trust a are limited to the members of child 1’s family line trust article two a of the trust agreement provides that the trustees may in their discretion accumulate the income of trust and add it to principal or at any time or from time to time distribute any part or all of the income and principal of trust to or among child child 1’s spouse child 1’s lineal_descendants and the spouses of any of child 1’s lineal_descendants be outright or in further trust for any one or more of the classes among which the trustees may distribute however any distribution to a new trust shall be made so that in order to better serve beneficiaries with differing needs the trustees of trust article two b provides that the distributions authorized under article two a may article two c provides that if not otherwise terminated sooner trust shall article two d provides that if not otherwise terminated sooner trust shall plr-137133-03 no part of the income or principal of such new trust will at any time be distributed to any person to whom a distribution could not have been made under trust terminate twenty years and eleven months after the death of the last survivor of all of grantor’s lineal_descendants living at the time of creation of trust upon termination the trustees shall distribute all property remaining in trust including all principal and undistributed_income per stirpes to grantor’s lineal_descendants to whom the trustees were authorized to make distributions from such trust immediately before such termination terminate upon the death of the last survivor of grantor’s lineal_descendants whenever born upon such termination the trustees may distribute the remaining trust property to any one or more of any surviving_spouse of grantor’s lineal_descendants the trustees shall also distribute the rest of the property if any to and among the persons who would have been entitled to grantor’s personal_property and in such proportions as they would have been entitled to immediately following the death of the last survivor of grantor’s lineal_descendants if grantor died intestate domiciled in state no distribution under this paragraph may be made after the time for termination of trust under article two c article four a provides in relevant part that the trustees have the power and discretion to act as they deem proper in any recapitalization merger reorganization consolidation partition or other transaction affecting any of the property held by them proposed transaction provisions of the trust agreements are identical the beneficiaries have differing personal and financial situations and as a result they have differing financial needs concerning distributions of principal and income the trustees recommended splitting the trusts pursuant to the authority granted them in the trust agreement the beneficiaries however disagreed as to the appropriate methodology for splitting the trusts and ultimately challenged the trustee’s decision in court court entered an order on date providing that effective upon receipt of a favorable ruling by the internal_revenue_service trust a and trust would each be divided into three trusts the resulting trusts with the same beneficiaries would then be merged together trust f and trust g collectively referred to as the trust a resulting trusts trust e will be for the benefit of child child 1’s spouse child 1’s lineal_descendants other than grandchild and grandchild and the spouses of child 1’s lineal_descendants other than grandchild and grandchild collectively referred to as child 1’s limited the current beneficiaries of trust a and trust are identical and the operative according to the date court order trust a shall be divided into trust e trust a will be divided so that y of the assets of trust a determined at the time plr-137133-03 family line trust f will be for the benefit of grandchild grandchild 1’s spouse the lineal_descendants of grandchild and the spouses of the lineal_descendants of grandchild collectively referred to as grandchild 1’s family line trust g will be for the benefit of grandchild grandchild 2’s spouse the lineal_descendants of grandchild and the spouses of the lineal_descendants of grandchild collectively referred to as grandchild 2’s family line of division will be allocated to trust e z will be allocated to trust f and z will be allocated to trust g the funding of the trust a resulting trusts will generally be on a fractional basis however each asset need not be distributed strictly pro_rata provided that the assets selected for each trust a resulting trust from each asset class must be fairly representative of the appreciation depreciation and tax basis of the assets available for distribution from such class any loans which have been made by trust a to any beneficiary shall be among the assets distributed to the trust a resulting trust of which the borrower is a beneficiary following the proposed division the dispositive terms of each of the trust a resulting trusts will be identical to the dispositive terms of trust a except that the discretionary distributions of income and principal of each trust a resulting trust would be limited to the members of child 1’s limited family line grandchild 1’s family line or grandchild 2’s family line upon the death of the last survivor of grandchild grandchild 2’s family line will be first-tier contingent_remainder beneficiaries of the trust for the benefit of grandchild 1’s family line unless that trust is terminated sooner upon the death of the last survivor of grandchild grandchild 1’s family line will be first-tier contingent_remainder beneficiaries of the trust for the benefit of grandchild 2’s family line unless that trust is terminated sooner upon the death of the last survivor of grandchild and grandchild the trust for the benefit of child 1’s limited family line will be first-tier contingent_remainder beneficiaries of the trusts for the benefit of grandchild and grandchild 2’s family lines unless those trusts are terminated sooner upon the death of the last survivor of child other than grandchild and grandchild the trusts for the benefit of grandchild 1’s family line and grandchild 2’s family line will be first-tier contingent_remainder beneficiaries of the trust for the benefit of child 1’s limited family line unless that trust is terminated sooner all of the resulting trusts will terminate no later than twenty years and eleven months after the death of the last survivor of spouse and all of grantor’s lineal_descendants living on date collectively referred to as the trust resulting trusts trust h will be for the benefit of child 1’s limited family line trust j will be for the benefit of grandchild 1’s family line trust k will be for the benefit of grandchild 2’s family line of division will be allocated to trust h z will be allocated to trust j and z will be trust will be divided so that y of the assets of trust determined at the time furthermore trust shall be divided into trust h trust j and trust k plr-137133-03 allocated to trust k the funding of the trust resulting trusts will generally be on a fractional basis however each asset need not be distributed strictly pro_rata provided that the assets selected for each trust resulting trust from each asset class must be fairly representative of the appreciation depreciation and tax basis of the assets available for distribution from such class any loans which have been made by trust to any beneficiary shall be among the assets distributed to the trust resulting trust of which the borrower is a beneficiary following the proposed division the dispositive terms of each of the trust resulting trusts will be identical to the dispositive terms of trust except that the discretionary distributions of income and principal of each trust resulting trust would be limited to the members of child 1’s limited family line grandchild 1’s family line or grandchild 2’s family line upon the death of the last survivor of grandchild grandchild 2’s family line will be first-tier contingent_remainder beneficiaries of the trust for the benefit of grandchild 1’s family line unless that trust is terminated sooner upon the death of the last survivor of grandchild grandchild 1’s family line will be first-tier contingent_remainder beneficiaries of the trust for the benefit of grandchild 2’s family line unless that trust is terminated sooner upon the death of the last survivor of grandchild and grandchild the trust for the benefit of child 1’s limited family line will be first-tier contingent_remainder beneficiaries of the trusts for the benefit of grandchild and grandchild 2’s family lines unless those trusts are terminated sooner upon the death of the last survivor of child other than grandchild and grandchild the trusts for the benefit of grandchild 1’s family line and grandchild 2’s family line will be first-tier contingent_remainder beneficiaries of the trust for the benefit of child 1’s limited family line unless that trust is terminated sooner all of the resulting trusts will terminate no later than twenty years and eleven months after the death of the last survivor of spouse and all of grantor’s lineal_descendants living on date together trust f and trust j will be merged together and trust g and trust k will be merged together rulings requested division and merger of these trusts the proposed division of trust a and trust and the proposed allocation of each existing asset among the resulting trusts will not cause trust a_trust or the resulting trusts to lose their status as grandfathered trusts that are exempt from the generation-skipping_transfer_tax and will not cause a distribution from or termination of any interests in trust a_trust or any of the resulting trusts to be subject_to the generation-skipping_transfer_tax the merger of the resulting trusts into trusts with identical terms will not cause the resulting trusts to lose their status as grandfathered trusts that are exempt from the generation-skipping_transfer_tax and will not cause a distribution from or termination of any interests in any after the divisions of trust a and trust trust e and trust h will be merged the trustees have requested the following rulings relating to the proposed sec_2601 imposes a tax on every generation-skipping_transfer plr-137133-03 of the resulting trusts to be subject_to the generation-skipping_transfer_tax the resulting trusts will be treated as separate taxpayers under sec_643 the proposed division and merger will not result in the realization by trust a_trust or the resulting trusts or a beneficiary of trust a_trust or the resulting trusts of any income gain_or_loss under sec_661 the proposed division and merger will not result in the realization of any income gain_or_loss under sec_61 or sec_1001 by trust a_trust the resulting trusts or a beneficiary of trust a_trust or the resulting trusts the proposed division and merger will result in resulting trusts with assets that have the same basis as they had at the time of the allocation under sec_1015 the holding periods for all the assets allocated to each resulting trust will include trust a or trust 2’s holding_period respectively under sec_1223 the proposed division and merger will not cause any portion of the assets of trust a_trust or any of the resulting trusts to be includible in the gross_estate of any beneficiary of trust a_trust or the resulting trusts under sec_2036 through and the proposed division and merger will not constitute a transfer by any beneficiary of trust a_trust or the resulting trusts that will be subject_to the gift_tax under sec_2501 ruling sec_1 and taxable_distribution taxable_termination and a direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added regulations provides that except as provided in sec_26_2601-1 or c any trust in existence on date is considered an irrevocable_trust except as provided in sec_26_2601-1 or c which relate to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 in the present case trust a and trust are considered to have been irrevocable on date because neither sec_2038 nor sec_2042 applies judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status the rules contained in sec_26_2601-1 are applicable only for purposes of sec_26_2601-1 provides rules for determining when a modification sec_2611 defines the term generation-skipping_transfer to include a sec_26_2601-1 of the generation-skipping_transfer_tax sec_26_2601-1 example provides that in grantor sec_26_2601-1 provides that a modification of the governing plr-137133-03 determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trust furthermore a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered a shift in a beneficial_interest in a_trust established an irrevocable_trust trust for the benefit of grantor’s child a a’s spouse and a’s issue at the time trust was established a had two children b and c a corporate fiduciary was designated as trustee under the terms of trust the trustee has the discretion to distribute all or part of the trust income to one or more of the group consisting of a a’s spouse or a’s issue the trustee is also authorized to distribute all or part of the trust principal to one or more trusts for the benefit of a a’s spouse or a’s issue under terms specified by the trustee in the trustee’s discretion any trust established under trust however must terminate twenty-one years after the death of the last child of a to die who was alive at the time trust was executed trust will terminate on the death of a at which time the remaining principal will be distributed to a’s issue per stirpes in the trustee distributes part of trust’s principal to a new trust for the benefit of b and c and their issue the new trust will terminate years after the death of the survivor of b and c at which time the trust principal will be distributed to the issue of b and c per stirpes the terms of the governing instrument of trust authorize the trustee to make the distribution to a new trust without the consent or approval of any beneficiary or court in addition the terms of the governing instrument of the new trust do not extend the time for vesting of any beneficial_interest in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of trust extending beyond any life in being at the date of creation of trust plus a period of twenty-one years plus if necessary a reasonable period of gestation therefore neither trust nor the new trust will be subject_to the provisions of chapter sec_26_2601-1 example provides that in grantor the division of trust a and trust proposed by the trustees is within the in this case trust a and trust are generation-skipping_transfer trusts because plr-137133-03 established an irrevocable_trust for grantor’s child and the child’s issue in grantor’s spouse also established a separate irrevocable_trust for the benefit of the same child and issue the terms of the spouse’s trust and grantor’s trust are identical in the appropriate local court approved the merger of the two trusts into one trust to save administrative costs and enhance the management of the investments the merger of the two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the merger in addition the merger does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust that resulted from the merger will not be subject_to the provisions of chapter they provide for distributions to more than one generation of beneficiaries below the grantor’s generation date is prior to date and trust a and trust were irrevocable on date trust a and trust therefore are exempt from the generation-skipping_transfer_tax pursuant to sec_26_2601-1 authority granted to them in the original trust agreements the beneficiaries challenged the trustees’ methodology for computing the fractional shares of child 1’s limited family line grandchild 1’s family line and grandchild 2’s family line court ultimately issued an order authorizing the division and merger of the trusts because the terms of the resulting trusts will be the same as the terms of the original trusts the proposed division and merger of the trusts does not shift a beneficial_interest to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the proposed transactions do not extend the time for vesting of any beneficial_interest in either trust beyond the period provided in the original trust based on the facts submitted and the representations made we conclude that the proposed division of trust a and trust and the subsequent mergers of the various resulting trusts will not affect trust a or trust 2’s status as exempt from the generation-skipping_transfer_tax as a result the proposed divisions and mergers will not cause distributions from or terminations of any interests in trust a_trust or any of the resulting trusts to be subject_to the generation- skipping transfer_tax ruling prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of the trusts is the avoidance of the tax_imposed_by_chapter_1 sec_643 provides that for purposes of subchapter_j under regulations sec_661 provides that in any taxable_year a deduction is allowed in while the trust a resulting trusts have the same grantor they have different sec_1_661_a_-2 of the income_tax regulations provides that if property is plr-137133-03 beneficiaries therefore we conclude that each of the trust a resulting trusts will be treated as separate trusts for federal_income_tax purposes under sec_643 similarly the trust resulting trusts have the same grantor but different beneficiaries therefore we conclude that each of the trust resulting trusts will be treated as separate trusts for federal_income_tax purposes under sec_643 ruling computing the taxable_income of a_trust other than a_trust to which subpart b applies for the sum of the amount of income for such taxable_year required to be distributed currently and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year paid credited or required to be distributed in_kind no gain_or_loss is realized by the trust or estate or the other beneficiaries by reason of the distribution unless the distribution is in satisfaction of a right to receive a distribution in a specific dollar amount or in specific property other than that distributed beneficiary to whom an amount specified in sec_661 is paid credited or required to be distributed by an estate_or_trust described in sec_661 the sum of the following amounts the amount of income_for_the_taxable_year_required_to_be_distributed_currently to such beneficiary whether distributed or not and all other_amounts properly paid credited or required to be distributed to such beneficiary for the taxable_year that the division of trust a into the trust a resulting trusts is not a distribution under sec_661 or sec_1_661_a_-2 similarly the division of trust into the trust resulting trusts is not a distribution under sec_661 or sec_1_661_a_-2 ruling sec_5 and in property property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_61 provides that gross_income includes gains derived from dealings based solely on the facts submitted and the representations made we conclude sec_662 provides that there shall be included in the gross_income of a sec_1001 provides that the gain from the sale_or_other_disposition of sec_1_1015-2 provides that in the case of property acquired after sec_1015 provides that if property is acquired after date by plr-137133-03 sec_1_1001-1 provides that except as otherwise provided in subtitle a the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained a transfer in trust other than by a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized by the grantor on such transfer date by transfer in trust other than by a transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by a transfer in trust this basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to termination of the trust and distribution of the property or thereafter held property however acquired there shall be included the period for which such property was held by any other person if under chapter of subtitle a the property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in his hands as it would have in the hands of such other person see also sec_1_1223-1 where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result thereof thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 c b a non-pro rata distribution of trust property was made in_kind by the trustee although the trust instrument and local law did not convey authority to the trustee to make a non-pro rata distribution_of_property in_kind the distribution was effected as a result of a mutual agreement between the trustee and the beneficiaries because neither the trust instrument nor local law conveyed authority to the trustee to make a non-pro rata distribution revrul_69_486 held that the transaction was equivalent to a pro_rata distribution followed by an exchange between the beneficiaries and was subject_to the provisions of sec_1001 and sec_1002 the present case is distinguishable from revrul_69_486 because it has been represented that the assets of the trusts will be allocated accordingly to their respective sec_1223 provides that in determining the period for which a taxpayer has in revrul_69_486 1969_2_cb_159 distinguished by revrul_83_61 a partition of jointly owned property is not a sale_or_other_disposition of property the supreme court in cottage savings u s pincite concluded that 499_us_554 concerns the plr-137133-03 interests evenly among the three resulting trusts the assets of the original trusts will be divided fractionally and distributed to the resulting trusts in accordance with the respective fractional interest of each of the resulting trusts each asset may not be distributed strictly pro_rata but the assets selected for each trust will be fairly representative of the appreciation depreciation and tax bases of the assets available for distribution accordingly the proposed transaction will not be treated as a pro_rata distribution followed by an exchange of assets among the beneficiaries of the original trusts issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender’s interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution sec_1_1001-1 of the regulations reasonably interprets sec_1001 and stated than an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite in cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans the interests of the beneficiaries of the three resultant trusts will not differ materially from their interests in the original trusts the proposed transaction will not change the interests of the beneficiaries instead the beneficiaries will be entitled to the same benefits after the proposed transaction as before the proposed transaction is similar to the kinds of transactions discussed in revrul_56_437 since the original trusts are to be divided but all other provisions of the trusts will remain substantially identical thus the proposed transaction will not result in a material difference in the kind or extent of the legal entitlements enjoyed by the beneficiaries the division of trust a and trust with the division of the assets of the trusts among the three separate trusts and the subsequent merger of each of the three resultant trusts into its corresponding trust will not constitute a sale or other taxable disposition of the assets of the trusts under sec_1001 because sec_1001 does not apply to the division of based upon the facts submitted and the representations made we conclude that it is consistent with the supreme court’s opinion in cottage savings to find that sec_2037 provides that the value of the gross_estate shall include the sec_2036 provides that the value of the gross_estate shall include the plr-137133-03 the trust assets under sec_1015 the basis of the trust assets will be the same after the partition as the basis of those assets before the partition furthermore pursuant to sec_1223 the holding periods of the assets in the hands of the new trusts will include the holding periods of the assets in the original trusts ruling value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceeds five percent of the value of such property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power either by the decedent alone or in conjunction with any person to alter amend revoke or terminate or where the decedent relinquished any such power during the year period ending on the date of the decedent’s death in order for to apply the decedent must have made a transfer of property or any interest therein except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth under which the decedent retained an interest in or power over the income or corpus of the transferred property in the present case the proposed division and merger of trusts does not constitute a transfer within the meaning of the beneficiaries of the resulting trusts will have the same interest after the division and merger as they had as beneficiaries before we therefore conclude that the proposed division and merger will not cause the interest of sec_2512 provides that where property is transferred for less than an sec_2512 provides that if the gift is made in property the value thereof at sec_2501 imposes a tax for each calendar_year on the transfer of property plr-137133-03 any beneficiary of the original trust or the resulting trusts to be includible in the beneficiary’s gross_estate under ruling by gift during the calendar_year by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible the date of the gift is considered the amount_of_the_gift adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration is deemed to be a gift and is included in computing the amount of gifts made during the calendar_year in this case the beneficiaries of the resulting trusts will have the same interests after the proposed division and merger that they had as beneficiaries under the original trust so there is no direct transfer of assets because the beneficial interests rights and expectancies of the beneficiaries are substantially_similar both before and after the proposed transaction no transfer of property will be deemed to occur as a result of the division accordingly we conclude that the division of the original trusts and the allocation of assets among the resulting trusts as proposed is not a transfer direct or indirect of property that will be subject_to the gift_tax imposed by sec_2501 concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and plr-137133-03 provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer s requesting it sec_6110 sincerely james f hogan acting branch chief office of associate chief_counsel passthroughs special industries copy of letter for sec_6110 purposes enclosure cc
